Citation Nr: 1803649	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  15-44 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance of another person or on being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 





INTRODUCTION

The Veteran served on active military duty from June 1951 to August 1952. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office in San Juan, the Commonwealth of Puerto Rico (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran is not so helpless as to be in need of regular aid and attendance due to his service-connected disability; while he has a single service-connected disability rated at 100 percent (a total rating based on individual employability based on his only service-connected bronchial asthma disability), he neither has additional service-connected disability or disabilities independently ratable at 60 percent, nor is permanently housebound by reason of service-connected disability or disabilities.


CONCLUSION OF LAW

The criteria for a special monthly pension based upon the need of regular aid and attendance or by reason of being housebound are not met.  38 U.S.C. §§ 1502, 1521 (2012); 38 C.F.R. §§ 3.351, 3.352 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

SMP-Laws and Analysis

The Board notes that the Veteran has been in receipt of a 60 percent rating for bronchial asthma and a total disability rating based on unemployability (TDIU) since February 1966.  He is now requesting enhanced SMC benefits based upon the need for regular aid and attendance.  He has no other service-connected disabilities.  

An increased rate of compensation in the form of SMC is provided at the rates set forth in 38 U.S.C. § 1114 under certain circumstances as specified in that section. Relevant to this claim, SMC at the rate provided under 38 U.S.C. § 1114 (l) is payable when a veteran due to service-connected disability is permanently bedridden, blind or with visual acuity of 5/200 or less in both eyes, or in need of regular aid and attendance.  38 U.S.C. § 1114 (l); 38 C.F.R. § 3.350 (b). 

SMC at the rate provided under 38 U.S.C. § 1114 (s) is payable when a veteran is permanently housebound by reason of service-connected disability.  38 U.S.C. 
§ 1114 (s); 38 C.F.R. § 3.350 (i).  This requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises, or if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  Id.  The Board will address the criteria for each of the above rates of SMC in turn.

The factors considered in determining the need for aid and attendance include, in pertinent part, the inability to perform such tasks as to dress and undress oneself, to maintain ordinary cleanliness, to feed oneself, to attend to the wants of nature, or to have physical or mental incapacity which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352 (a).  A need for aid and attendance will also be found if the claimant is "bedridden," meaning that condition which, through its essential character, actually requires that the claimant remain in bed.  Id.  Not all of the above disabling conditions need be found to exist in order to grant aid and attendance benefits.  Id.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  Id. 

The evidence shows that the Veteran's service-connected asthma disability does not result in a need for regular aid and attendance.   The Veteran was afforded three VA examinations in October 2014.  During the VA aid and attendance examination, the examiner indicated that the Veteran was not permanently bedridden and could travel beyond his domicile.  He was accompanied by his family member to the examination.  Regarding his daily activities, it was noted that the Veteran required some assistance with showering, but was able to eat on his own.  It was also noted that the Veteran walked around the house with the use of a walker and watched television.  The Veteran was unable to perform the following activities of daily living, including dressing, bathing, grooming, and toileting.  

The Veteran was also afforded a VA mental disorders examination in October 2014.  A diagnosis of schizophrenia, undifferentiated type was diagnosed.  The examiner specifically indicated that the Veteran's mental condition rendered him unable to
perform activities of daily living including independent ambulation, bathing,
grooming, shopping for groceries or personal items, cooking meals or performing household chores.  It was noted that the Veteran needed almost 24 hour supervision from his wife to complete daily activities.  He was also noted to be housebound regarding mental condition.

During an October 2014 VA respiratory examination, the Veteran had not had any asthma attacks with episodes of respiratory failure in the past 12 months.  The examiner also noted that the Veteran's respiratory condition did not impact his ability to work.  
The evidence also includes July 2013 and September 2015 Aid and Attendance examinations from a physician (Dr. L. A).  During the July 2013 examination, the physician indicated that the Veteran had bronchial asthma with frequent exacerbations.  It was noted that the Veteran was either in bed or resting for 10 hours between the hours of 9PM to 9AM and 8 hours between 9AM and 9PM.  The Veteran was able to feed himself, but was unable to prepare meals, bath, or tend to other hygiene needs.  Restrictions associated with the Veteran's extremities, spine, trunk, and neck were noted to be due to osteoarthritis and degenerative changes.  

During the September 2015 examination, the physician indicated that the Veteran had bronchial asthma and, as a result, had respiratory restrictions.  The Veteran was not bedridden, but required the assistance with feeding, bathing, and tending to hygiene.  The Veteran's upper and lower extremities were noted to be restricted due to degenerative joint disease.  The Veteran was also noted to use a cane and required assistance when leaving the home.  

The Board finds the July 2013 and September 2015 examinations to be of limited probative value.  In this regard, under section 10 of the examination report, the examiner was asked to list the diagnoses that equated to the level of assistance as described through sections 20-34.  Although the physician indicated that the Veteran's diagnosis only included bronchial asthma, other diagnoses were noted in later sections of the report.  Specifically, the Veteran's degenerative joint disease affecting his spine and upper and lower extremities was noted to affect the Veteran's abilities to feed and dress himself, in addition to attending to needs of nature.  As such, it appears that the Veteran's inability to prepare his own meals, bath, and dress himself (which require the use of extremities and the spine) are restricted due to the Veteran's degenerative joint disease, and not his service-connected asthma disability.  Moreover, the physician did not address the Veteran's psychiatric disorder, which has been found to have a significant impact on the Veteran's ability to function independently.  See October 2014 VA psychiatric examination.  

Upon review of the evidence of record, the Board finds that, as a result of his service-connected disability, the Veteran does not have anatomical loss or loss of use of both feet, or of one hand and one foot, or that he has blindness in both eyes with visual acuity of 5/200 or less.  The Veteran does not contend otherwise.

In addition, the record reflects that the Veteran is not bedridden.  See October 2014 VA aid and attendance examination and September 2015 examination by private physician.

Moreover, the Board finds that the evidence of record weighs against a finding that the Veteran is so helpless as to be in need of regular aid and attendance of another person due to his service-connected asthma disability.  A review of the medical evidence reveals that, although the Veteran has been found to be in need of aid and attendance of another person, such assistance is due to his mental disorder and degenerative joint disease, and not his service-connected asthma disability.  The October 2014 VA aid and attendance examination indicated that the Veteran had weakness in his legs and abnormal weight-bearing due to age.  Further, as noted above, the October 2014 VA psychiatric examination report specifically indicated that the Veteran's mental condition rendered him unable to perform activities of daily living including independent ambulation, bathing, grooming, shopping for groceries or personal items, cooking meals or performing household chores.  It was noted that the Veteran needed almost 24 hour supervision from his wife to complete daily activities due to his mental condition.  Regarding the Veteran's only service-connected asthma disability, the October 2014 VA examiner did not indicate that the Veteran was unable to perform activities of daily living due to this disability. 

Moreover, the July 2013 and September 2015 private examinations indicated that the Veteran's limitations of his upper extremities, lower extremities, spine, trunk, and neck were a result of degenerative joint disease, a nonservice-connected disability.  Although the physician indicated that the Veteran's age, bronchial asthma, and degenerative joint disease affected the Veteran's ability to perform self-care, ambulate, or travel beyond his home, the physician did not explain how the Veteran's only service-connected disability (asthma) impacted his ability to perform these activities.  This is especially relevant since the October 2014 VA respiratory examination indicated that the Veteran did not require outpatient oxygen therapy for his respiratory disability and had not had any asthma attacks with episodes of respiratory failure in the past 12 months.

In sum, the weight of the evidence of record demonstrates that the Veteran does not need aid and attendance due to his service-connected asthma disability.  As such, the Board concludes that special monthly compensation based upon need for aid and attendance is not warranted.

Regarding special monthly compensation based on housebound status, the Board notes that the Veteran has a single disability rated at 100 percent; however, he does not have additional service-connected disabilities independently ratable at 60 percent that are separate and distinct from his asthma disability.  Ttherefore, he does not meet the requirements for special monthly compensation under 38 U.S.C. 
§ 1114 (s).  Moreover, as noted above, the evidence does not reflect that he is confined to his house or living in a nursing home due to his service-connected asthma disability. 

For all the foregoing reasons, the Board finds that special monthly compensation based on need for aid and attendance or housebound status is not warranted.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Special monthly compensation based on the need for the regular aid and attendance of another person or on being housebound is denied.



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


